SAYRE, J.—
(1-3) The demurrer, alleging that complainant had an adequate and complete remedy at law, was properly overruled. The demurrer proceeded upon the theory that the conveyances made, or attempted to be made, by the defendant coiporation of the property, which its complaining creditors sought to reach, were absolutely void on their face and constituted no impediment to the enforcement of the judgment to which they had reduced their claim. But if Whitton, who undertook to execute these conveyances for and in the name of defendant corporation' as its general manager, had proper authority to that end, they are not void. — Graham v. Partee, 139 Ala. 310, 35 South. 1016, 101 Am. St. Rep. 32; Trammell v. Mower, 182 Ala. 347, 62 South. 528. And whether or not he had authority is a matter of proof aliunde the conveyances. Uu disturbed, they will therefore constitute clouds upon the title of any *401purchaser at a sale iu execution of the judgment at law, and are obstacles or hindrances which, according to the averments of the bill defendants have fraudulently interposed between complainant and the relief to which it is entitled; and the court should interfere for their removal, for, whatever may be the character of the obstacle or hindrance, whatever may be the scheme or device to which the debtor resorts to- defraud his creditors, it lies within the power of a court of equity to- remove it. — Metcalf v. Arnold, 110 Ala. 180, 20 South. 301, 55 Am. St. Rep. 24. There are, no doubt, other sufficient answers to the demurrer; but what we have said will suffice.
Let the decree be affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.